Exhibit 10.2
___ Performance Units
SUPPLEMENTAL
2011 PERFORMANCE UNIT AGREEMENT
          This Supplemental 2011 Performance Unit Agreement (this “Agreement”)
is between Oceaneering international, inc. (the “Company”) and
                     (the “Participant”), an employee of the Company or one of
its Subsidiaries, regarding an award (“2011 Performance Award”) of ___ units
(“Performance Units”), each representing an initial notional value of $100.00,
under the 2010 Incentive plan of oceaneering international, inc. (the “Plan”),
awarded to the Participant effective May 6, 2011 (the “Award Date”), and subject
to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
     2. Vesting.
     (a) The 2011 Performance Award hereby granted shall become vested in full
on February 25, 2014, provided the Participant is in Service on such anniversary
date.
     (b) Performance Units subject to this 2011 Performance Award shall vest,
irrespective of the provisions set forth in Subparagraph (a) above, provided
that the Participant has been in continuous Service from the Award Date until
the December 15th following the later of (i) the Award Date, and (ii) his
attainment of Retirement Age, in the following amounts provided the Participant
is in Service on the applicable December 15th:
     (i) if such December 15th occurs within one year following the Award Date,
on such December 15th, one-third of the 2011 Performance Award shall be
thereupon vested and an additional one-third of the 2011 Performance Award shall
vest on each of the two subsequent anniversaries of such December 15th;
     (ii) if such December 15th occurs between one and two years following the
Award Date, on such December 15th, two-thirds of the 2011 Performance Award
shall thereupon be vested and an additional one-third of the 2011 Performance
Award shall vest on the subsequent anniversary of such December 15th; and
     (iii) if such December 15th occurs between two and three years following
the Award Date, on such December 15th, the entire 2011 Performance Award shall
thereupon be vested.

Page 1 of 8



--------------------------------------------------------------------------------



 



     (c) All Performance Units subject to this 2011 Performance Award shall
vest, irrespective of the provisions set forth in Subparagraphs (a) or
(b) above, provided that the Participant has been in continuous Service since
the Award Date, upon the earliest to occur of the applicable of the following:
     (i) the date that the Company or any successor to the Company terminates
the Participant’s employment with the Company and its Subsidiaries for any
reason on or after a Change of Control;
     (ii) the date that the Participant’s employment with the Company and its
Subsidiaries is terminated after the Participant’s aggregate value of total
annual compensation (including salary, bonuses, long and short-term incentives,
deferred compensation and award of stock options, as well as all other benefits
in force on the date immediately prior to a Change of Control) as an employee of
the Company or one of its Subsidiaries is reduced to a value that is ninety-five
percent (95%) or less of the value thereof on the date immediately prior to the
Change of Control, or the Participant’s scope of work responsibility as an
employee of the Company or one of its Subsidiaries is materially reduced from
that existing on the date immediately prior to the Change of Control, or the
Participant as an employee of the Company or one of its Subsidiaries is
requested to relocate more than 25 miles from his place of Service with the
Company on the date immediately prior to the Change of Control, in each case, on
or after a Change of Control;
     (iii) a Change of Control if the Participant is then a Non-employee
Director; or
     (iv) the Participant’s termination of Service by reason of Disability or
death.
     (d) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act and the rules and regulations promulgated
thereunder), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s outstanding Voting
Securities, other than through the purchase of Voting Securities directly from
the Company through a private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or

Page 2 of 8



--------------------------------------------------------------------------------



 



     (C) the Company is merged or consolidated with another corporation or
entity, and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or
     (D) the consummation of a (i) tender offer or (ii) exchange offer by a
Person other than the Company for the ownership of 20% or more of the Voting
Securities of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding:
     (1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
     (2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(2)(A)(v) and the Treasury
regulations promulgated thereunder.
     (ii) “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Participant’s
inability and its anticipated duration shall be determined solely by a medical
physician of the Participant’s choice to be approved by the Company, which
approval shall not be unreasonably withheld.
     (iii) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

Page 3 of 8



--------------------------------------------------------------------------------



 



     (iv) “Service” means (a) employment with the Company or any of its
Subsidiaries and (b) service as a nonemployee member of the board of directors
of the Company (“Nonemployee Director”).
     (v) “Person” means, any individual, corporation, partnership, “group” (as
such term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.
     (vi) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous Service,
provided that the Participant has remained in Service until the earlier to occur
of (A) or (B).
     (vii) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of 2011 Performance Award. If the Participant’s Service
terminates under any circumstances (except those provided in Paragraph 2 of this
Agreement or in any other written agreement between the Participant and the
Company which provides for vesting of Performance Units granted hereby), all
unvested Performance Units as of the termination date shall be forfeited.
     4. Determination of Final Value of Performance Units. The Committee shall,
as soon as practicable after the close of the 2011-2013 Performance Period,
determine the final value of each Performance Unit granted hereunder in
accordance with the 2011 Performance Award: Goals and Measures (a copy of which
has been furnished to the Participant). Such final value may range from $0 to
$150.
     5. Settlement and Payment. Settlement of all 2011 Performance Awards will
be made by payment in cash.
     (a) February 25, 2014; Attainment of Retirement Age, Termination After
Disability or Death. Payment of vested 2011 Performance Awards that vest by
reason of Subparagraphs 2(a), (b) or (c)(iii) of this Agreement shall be made as
soon as administratively practicable after the close of the 2011-2013
Performance Period. In no event shall such payment be made later than the 15th
day of the third calendar month of the year following the year in which the
third anniversary of the Award Date occurs. Any payment made pursuant to this
Subparagraph 5(a) will be made based on the actual attainment of the Performance
Goals.
     (b) Change of Control. Payment of vested 2011 Performance Awards that vest
by reason of Subparagraph 2(a) after a Change of Control has occurred shall be
made as soon as administratively practicable after the close of the 2011-2013

Page 4 of 8



--------------------------------------------------------------------------------



 



Performance Period. Payment of vested Performance Awards that vest; (i) in
accordance with Subparagraph 2(b) to a Participant who has attained Retirement
Age at any time and who then terminates Service after a Change of Control;
(ii) upon termination as contemplated by Subparagraph 2(c)(i) or Subparagraph
2(c)(ii) of this Agreement; (iii) upon a Change of Control if Subparagraph
2(c)(iii) of this Agreement is applicable; or (iv) upon termination as described
in Subparagraph 2(c)(iv) after a Change of Control, shall be made as soon as
administratively practicable after termination occurs, provided that in the case
of a specified employee who vests in accordance with clause (i) such payment
shall be paid six months after termination. Payment of vested Performance Awards
that vest (i) in accordance with Subparagraph 2(b) to a Participant who had
attained Retirement Age at any time and who then terminated Service prior to a
Change of Control, or (ii) upon termination as described in Subparagraph
2(c)(iv) prior to a Change of Control, shall be made as soon administratively
practicable after a Change of Control occurs. Any payment made pursuant to this
Subparagraph 5(b) will be made as if each Performance Goal had been satisfied at
the Target level, with no reduction for such payment date occurring prior to the
close of the 2011-2013 Performance Period.
     6. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
settlement of this 2011 Performance Award, notices shall instead be made
pursuant to the foregoing provisions at the then current address of the
Company’s principal executive offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     7. Assignment of 2011 Performance Award. Except as otherwise permitted by
the Committee and as provided in the immediately following paragraph, the
Participant’s rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant’s rights under and interest in this
2011 Performance Award may be made by the Participant other than by a domestic
relations order. This 2011 Performance Award is payable during his lifetime only
to the Participant, or in the case of the Participant being mentally
incapacitated, this 2011 Performance Award shall be payable to his guardian or
legal representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the 2011 Performance Award under this Agreement, if any,
will pass upon the Participant’s death and may change such designation from time
to time by filing with the Company a written designation of Beneficiary on the
form attached hereto as Exhibit A, or such other form as may be prescribed by
the Committee; provided that no such designation shall be

Page 5 of 8



--------------------------------------------------------------------------------



 



effective unless so filed prior to the death of the Participant and no such
designation shall be effective as of a date prior to receipt by the Company. The
Participant may change his Beneficiary without the consent of any prior
Beneficiary by filing a new designation with the Company. The last such
designation that the Company receives in accordance with the foregoing
provisions will be controlling. Following the Participant’s death, the 2011
Performance Award, if any, will pass to the designated Beneficiary and such
person will be deemed the Participant for purposes of any applicable provisions
of this Agreement. If no such designation is made or if the designated
Beneficiary does not survive the Participant’s death, the 2011 Performance Award
shall pass by will or, if none, then by the laws of descent and distribution.
     8. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable withholding requirements including
those related to federal, state and local income and Service taxes (the
“Required Withholding”). The Company may withhold an appropriate amount of cash
necessary to satisfy the Participant’s Required Withholding, and deliver the
remaining amount of cash to the Participant, unless the Participant has made
arrangements with the consent of the Company for the Participant to deliver to
the Company cash, check, other available funds or shares of previously owned
Common Stock for the full amount of the Required Withholding by 5:00 p.m.
Central Standard Time on the date an amount is included in the income of the
Participant. The amount of the Required Withholding and the number of shares to
satisfy the Participant’s Required Withholding shall be based on the Fair Market
Value of the shares on the date prior to the applicable date of income
inclusion.
     9. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Paragraph 7 of this Agreement.
     10. No Service Guaranteed. No provision of this Agreement shall confer any
right upon the Participant to continued Service with the Company or any
Subsidiary.
     11. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an additional tax under Code Section 409A and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the additional tax, including that any
Award subject to Section 409A held by a specified employee that is settled by
reason of termination of employment (other than death) shall be delayed in
payment until the expiration of six months, and no action taken to comply with
Section 409A shall be deemed to adversely affect the Participant’s rights to an
Award. This Award is intended to comply with or be exempt from Section 409A, and
ambiguous provisions hereof, if any, shall be construed and interpreted
consistent with such intent.
     12. Participant Limit. The 2011 Performance Award made hereunder shall not
be in an amount greater than $10,000,000 for any Participant.
     13. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.

Page 6 of 8



--------------------------------------------------------------------------------



 



     14. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

            OCEANEERING INTERNATIONAL, INC.
    Award Date: May 6, 2011 By:           George R. Haubenreich, Jr.       
Senior Vice President, General Counsel and Secretary     

          The Participant hereby accepts the foregoing Supplemental 2011
Performance Unit Agreement, subject to the terms and provisions of the Plan and
administrative interpretations thereof referred to above.

         



Date:                                          PARTICIPANT:



________________________________________

Participant’s Address:
________________________________________
________________________________________
________________________________________
                     

Page 7 of 8



--------------------------------------------------------------------------------



 



         

Exhibit A to Supplemental 2011 Performance Unit
Agreement
Designation of Beneficiary
          I, __________________________ (“Participant”), hereby declare that
upon my death, ______________________ (the “Beneficiary”) of
___________________________________________________ (address), who is my
________________________ (relationship), will be entitled to the 2011
Performance Award which may become payable under the Plan and all other rights
accorded the Participant under the Participant’s 2011 Supplemental Performance
Unit Agreement (capitalized terms used but not defined herein have the
respective meanings assigned to them in such agreement).
          It is understood that this designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked upon the filing of this designation with
the Company. This designation of Beneficiary may only be revoked in writing,
signed by the Participant, and filed with the Corporate Secretary of the Company
prior to the Participant’s death.

            ________________________________________
Participant



________________________________________
Date
                       

Page 8 of 8